Exhibit 23.1 1717 Main Street Suite 2400 Dallas, TX 75201 Phone214-243-2900 Fax214-243-2929 Webwww.uhy-us.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in Amendment No.2 to the Registration Statement on FormS-1 of Assured Pharmacy,Inc. (No. 333-181361) of our report dated March 15, 2012 with respect to the consolidated financial statements of Assured Pharmacy,Inc. as of December 31, 2011 and 2010, and for each of the two years in the period ended December 31, 2011. We also consent to the reference to our Firm under the caption “Experts” in such Registration Statement. /s/ UHY LLP UHY LLP Dallas, Texas October 9, 2012
